Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/21 has been entered.
Drawings
Figures 2 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendments to the specification are acknowledged and NOT APPROVED.  Since the drawing changes do not overcome the objections, the replacement drawings are not entered and thus, the specification referencing such amendments are not entered.
112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10-17, 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite for failing to clearly and distinctly define the subject matter since the language “in response to the base station receives request instructions sent by the at least one self-moving device” is grammatically incorrect/unclear.
In claim 10, the claim language “obtaining, by the mobile station, location data relating a current location of the self-moving device based on the differential correction data in response to the mobile station is attached to the self-moving device.”
In claim 20, the language “an independent working area” lacks clarity, it is unclear what the metes and bounds of such are intended to encompass.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9-13, 16, 17, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (20160033651) in view of Young (6,803,879).
Johnson et al teach a method and system for operating at least one self-moving device, 12 and 14, using subscription services, the system comprising a base station/server 18/20 configured to provide an accuracy improvement service and configured to set a first position data (“having known geographical coordinates”) thereof [0022] and further comprises a first signal receiver 16 for receiving GNSS information from the satellites 27 (inherent in the base station in order to receive and operate as an accuracy improvement service, e.g., an RTK reference station) for receiving GNSS signals from a plurality of GNSS satellites 27 and providing corrections to the GNSS receiver systems of the machines 12 and 14 [0022]. It is additionally noted “RTK systems may use a single base station transceiver (or transmitter) as a reference station (e.g., with known geographical coordinates) to provide real-time corrections or correctors to a number of mobile units (e.g., rover receiver units). The base station broadcasts the correction to the observed phase based on its known location” [0005]. Though emphasis is placed on a GNSS accuracy improvement service embodied as Real Time Kinematic (RTK) correction (e.g., centimeter-level accuracy) using a base station as a reference station, Johnson et al state “it should be appreciated by one having ordinary skill in the art that other systems or implementations that require subscription-based accuracy improvement services to be tied to the corresponding GNSS receiver to complement the functionality of the GNSS receiver to improve accuracy and/or precision are contemplated to be within the scope of the disclosure” [0021] wherein Differential GNSS represents one such accuracy improvement service [0004].  The base station is capable of being in communication with multiple self-moving devices 12 and 14 within a coverage area of the base station in order to transmit corresponding correction information to the devices wherein the communication may take the form a cellular modem and/or a radio modem [0028]/[0042]. Each of the self-moving devices comprises a mobile station in the form of a GNSS system and each of the self-moving devices capable of including a GNSS system may be associated with identification information [0023].  Each subscription allows for the selection of the service feature, e.g. RTK or other correction or correction-related services, or other GNSS or non-GNSS related services [0026]; other correction services are clearly encompassed by Differential GNSS wherein the format of RTK and DGNSS represent different formats. The self-moving device operator transmits a code (login information such as fleet ID, operator ID and password) to the base station/server in order to determine whether a device authentication allows for the use of the subscription and provide access to the accuracy improvement service [0029]-[0031].  Each of the GNSS receiver systems 16 is connected to a respective machine 12/14. FIG. 13 is representative of the GNSS receiver system and shows one or more antennas 152, GNSS receiver circuitry 154, one or more processors 156, memory 158, radio modem 160 [ ].  The radio modem 160 is configured to receive RTK correction information from the base station 18. The radio modem 160 may be coupled to an RF antenna 170 [0041].  The GNSS receiver system 16 communicates with the server via browser software 168 to select one or more subscriptions that provide for RTK correction [0042].  In some embodiments, the GNSS receiver system 16 may comprise a cellular modem 172, to communicate with the server 114 [0042].  The GNSS receiver system 16 of one machine may comprise a different architecture than the GNSS receiver system 16 of 
While Johnson et al teach that it is known to transfer mobile GNSS receivers from machine-to-machine, it is noted that since the process of switching out a GNSS receiver varies in complexity and hence replacement time, it may be burdensome [0020].  However, such does not represent a “teaching away” of such, but only that in some cases it may be burdensome to an operator.  Moreover, FIG. 13 shows a self-contained unit, the specification describes the machines as being “equipped with a respective GNSS receiver system 16,” and the specification discloses that the farmer “has visited an office of an equipment dealer and has purchased either a machine and/or a GNSS receiver” [0023].  Such purchase represents that the GNSS receiver system is capable of being detached from the machine and obtaining location data independently.
While Johnson et al teach the subject matter substantially as claimed, the majority of the examples are directed to RTK as opposed to Differential GPS, and thus to not specifically identify generating the differential corrections on the basis of a measurement error between the first positioning data and the second positioning data.
Young discloses a system comprising a base station and a position determining system (600 FIG. 6).  The base station is operable to provide DGPS or RTK formatted correction information (e.g., 5:50+).  Correction data is generated at the base station by first receiving position determining signals. The position indicated by the received position determining signals 
It would have been obvious to one having ordinary skill in the art to modify the system and method of Johnson et al by the teachings of Young who teach the conventional manner of generating differential corrections on the basis of a known position and a measured position using GNSS signal since applying a known technique for generating differential corrections to a known device and method ready for improvement to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. The combination of Johnson et al and Young teach and/or suggest the claimed subject matter.
Claims 1, 3, 4, 6, 7, 9-17, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (20160033651) in view of Bauer (5,510,798).
The teachings of Johnson et al are set forth above and are incorporated herein.
While Johnson et al teach the subject matter substantially as claimed, the majority of the examples are directed to RTK as opposed to Differential GPS, and thus to not specifically identify generating the differential corrections on the basis of a measurement error between the first positioning data and the second positioning data. Johnson et al differ from the claimed subject matter since the communication of the corrections are described as using cellular radio or satellite radio but are not specified as using different frequencies in the transmission paths.
Bauer discloses the conventionality of (1) generating differential corrections by comparing a known position with a measured position (3:65-4:31), (2) generating a plurality of differential corrections tailored to specific applications so as to provide the user corrections to achieve the desired accuracy (3:3+) wherein a first format (e.g. high accuracy using RTK corrections) and a second format (less accurate RTCM format differential correction) are taught (4:32+), and (3) utilization of existing capability, bandwidth, and licensing to the largest extent possible wherein the broadcast can be on any carrier frequency at any subcarrier offset using a 
It would have been obvious to one having ordinary skill in the art to modify the system and method of Johnson et al by the teachings of Bauer who teach the conventional manner of generating differential corrections on the basis of a known position and a measured position using GNSS signal since applying a known technique for generating differential corrections to a known device and method ready for improvement to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. 
The combination of Johnson et al and Bauer further teach and/or suggest conventionality of using different frequencies (subcarriers) to provide different formats/resolutions of accuracy.  Thus, the combination further makes obvious the provision of differential corrections over different transmission frequencies.  The combination teaches and/or makes obvious to the artisan the claimed subject matter.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (20160033651) in view of [either one of Young (6,803,879) or Bauer (5,510,798)] and further in view of Trissel et al (20030144774).
Johnson et al differ from the claimed subject matter since the self-moving vehicles 12 and 14, though using navigation and guidance, are not specified as incorporating an inertial navigation system.
Trissel et al show the conventionality of attaching and thus detaching a navigation system for an intelligent agricultural device including a DGPS receiver 23 and inertial positioning system 24 [0024].
It would have been obvious to one having ordinary skill in the art to modify Johnson et al by further incorporating an inertial navigation system in view of the teachings of Trissel et al since it would provide navigation in the absence of DGPS signals such as may occur if trees or forestation block/inhibit the reception of satellite signals and thus maintains the capability of navigation and guidance. 
Response to Arguments
The applicant has provided new/replacement drawings for FIGs. 2 and 3 and amendments to the specification, and states that none of the prior art discloses such and thus is not representative of Prior Art. The changes and comments are not agreed with.  The replacement drawing simply shows two receivers in a first block representative of a mobile station and an inertial navigation system, both of which are associated with a second block representative of a shell/housing.  Yazaki also shows a first receiver 101 and a second receiver 102 enclosed within a first block 10 and an inertial navigation system in the form of 11 and 12, both blocks associated with a shell/housing of a self-moving (lawn mower) device 1.  Additionally, a new prior art 
With respect to FIG. 3, again, it is not evident what is different from the prior art.  While the applicant refers to page 14, lines 6-7, it is noted that there is no support for such thereat.  It appears that the applicant intended to refer to page 14, lines 18-27.  However, such teachings state “normally, an angle α at the GPS satellite between the base station 110 and the self-moving device is not more than 0.3 degrees.”  The further teachings refer to the inherent fact that the closer the self-moving devices are to the base station, the more accurate the corrections are.  As noted, the angular information is described as “normally” which suggests conventionally.  Moreover, as is well known, a GPS satellite is in orbit at approximately 20,200 km and a conventional RTK system operates with the reference station and the rover station being spaced by 10-20 km.  Using conventional mathematics, the referred angle α is the arctangent of 10 km/20200 km (0.0005) which equals 0.028 degrees while the arctangent of 20 km/20200 km is 0.057 degrees.  The referred angle in the specification of 0.3 degrees represents a baseline between the self-moving device and the base station of 105 km (65 miles).  Thus, the drawing replacement showing an angle of 0.3 degrees does not represent anything that is novel or different from that which is known already in the art and therefore should be identified by the indicia “Prior Art.”  Thus, the replacement drawings are not approved and do not overcome the objections.
In light of the rejections over new prior art, the rejections in view of Yazaki and Kim are withdrawn and the arguments are moot.
The applicant argues for patentability on the basis of the use of a code to determine whether to transmit differential correction data.  As evident in at least Johnson et al, subscription 
The applicant also argues that the combination of prior art fails to disclose the claim limitation directed to wherein the mobile station is detachably connected to the at least one self-moving device and is capable of working and obtaining location data independently in a detached state.  
As noted in the previous Office Action and as found by the Courts, making something detachable represents an obvious modification if for any reason there is a desire to obtain access to a device and making something portable has also been found by the Courts to not represent patentable subject matter absent new and unexpected results.  Notwithstanding, at least Johnson et al (as well as a host of pertinent prior art cited below) show the conventionality of such and the applicant’s arguments for patentability on the basis of being detachable in a manner to be used separately are not persuasive. It is also noted that the applicant’s specification describes “the self-moving device 200 further includes a receiving antenna for receiving a GPS positioning signal.”  This is the only specification of the antenna and it is associated with the self-moving device.  Neither the drawings nor 
The applicant also argues that new claim limitations set forth in claims 19, 21, 22 and 23 are not disclosed by the prior art.  Since these represent new features, the previous rejections did not address such.  However, in view of the new rejections, it is clear that such limitations do not represent novel and/or unobvious features representative of patentable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Booher (9,851,718) discloses the conventionality of an intelligent apparatus with a structure that is removably attached as a unit with the autonomously-steering machine and further including GPS system structure. 
Hale et al (6,029,106) discloses the conventionality of providing a detachable core system 102 to an agricultural vehicle wherein the core system includes a GPS receiver/antenna (140/142) and a DGPS receiver/antenna (144/146) (4:57+) and wherein the vehicle further includes inertial system sensors 134 (5:57+).
The following documents show the conventionality of cellular radio encompassing FDMA wherein such shows the conventionality of communicating to multiple users over different frequency transmission links. Jakoby et al (9,532,370); Hildebrandt (6,738,712); and Lindell (6,363,250).
Karmel (6,111,541) shows the conventionality of requesting and receiving differential corrections using cellular data packets.
Dreier (6,061,632) disclose the conventionality of transmitting different formatted differential corrections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646